Citation Nr: 0941040	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  08-12 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for migraine headaches.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease (DJD) of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1998 to 
April 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In connection with his appeal the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in December 2008 and accepted such hearing in lieu of 
an in-person hearing before a Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.

The issue of entitlement to an initial disability rating in 
excess of 10 percent for DJD of the knees is addressed in the 
REMAND that follows the order section of this decision. 


FINDING OF FACT

The Veteran's migraine headaches are manifested by 
characteristic prostrating attacks occurring at least once a 
month over the last several years; the prostrating attacks 
have not occurred frequently enough to have resulted in 
severe economic inadaptability.




CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent, 
but not higher, for migraine headaches are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic 
Code 8100 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was sent a letter in 
June 2005 advising him of what the evidence must show and of 
the respective duties of VA and the claimant in obtaining 
evidence.  In July 2007 the Veteran was provided notice with 
respect to the disability-rating and effective-date elements 
of the claim.

Although the Veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development the claim was 
readjudicated.  There is no indication or reason to believe 
that the ultimate decision on the merits of the claim would 
have been different had complete VCAA notice been provided at 
an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim). 

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  Private medical 
records are on file.  The Veteran was afforded a VA 
examination in November 2006.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claim.
 



Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 10 percent disability rating is warranted for migraine 
headaches with characteristic prostrating attacks averaging 
one in two months over the last several months.  A 30 percent 
disability rating is warranted for migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  The maximum 
schedular disability rating of 50 percent is warranted for 
migraine headaches with very frequent and completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

The Veteran was afforded a VA examination in November 2006.  
At the examination the Veteran reported that his migraine 
headaches had their onset when he was 26 years old and in 
active service.  He reported that the headaches occurred 
approximately 1- 2 times per week.  He reported that he took 
Excedrin Migraine at the onset of the headaches for relief, 
but that it was not always effective.  He reported that 
sometimes his headaches were accompanied by a buzzing head 
sensation which the examiner stated may be an aura-like 
sensation.  The Veteran reported that his headaches were 
usually frontal and on both sides of the head.  He reported 
being sensitive to both light and noise when he had a 
migraine and stated that he also occasionally experienced 
nausea and vomiting.  The Veteran reported that lying down in 
a dark room sometimes helped alleviate the symptoms.  At the 
time of the examination the Veteran was not taking 
prophylactic medication for his migraines.  The examiner 
diagnosed the Veteran with migraine headaches.

Of record is an April 2007 statement from the Veterans 
private treating neurologist, Dr. E.M.  In his letter, Dr. 
E.M. stated that the Veteran had been followed by him for 
migraine headaches with aura.  Dr. E.M. reported that the 
Veteran had been experiencing migraine headaches 
approximately 4-5 times a month since he was 26.  The doctor 
also reported that he had begun the Veteran on treatment of 
Topamax prophylaxis with an improvement in the headache 
frequency.  

In June 2008 VA received a second letter from Dr. E.M., in 
which he stated that the Veteran had suffered from disabling, 
severe migraine headaches at least once a month on average 
for the last 5 years.

At his Board hearing in December 2008 the Veteran reported 
that he continues to take Topamax to try and prevent the 
migraines from occurring, and that he also took Relpax when 
he started to get a migraine in order to help combat the 
pain.  The Veteran also reported that he took Ambien to help 
him sleep as his doctor had determined that one of the causes 
of his migraine headaches was lack of sleep.  The Veteran 
reported that he did not allow himself to take prescription 
narcotics for pain as they interfered with his employment.  

The Veteran reported that he experienced approximately one 
migraine a week which caused him to be completely non-
functional as he found it necessary to lay down in a dark 
room and go to sleep before the migraine would abate.  He 
reported that his headaches were usually gone upon waking.  
The Veteran reported that during an attack such as described 
his pain would reach an 8 or a 9 on a 10 point scale.  He 
reported that if he experienced a migraine like this while at 
work he was forced to call in his relief and go home.  He 
reported that he generally made up the time the next day.  
The Veteran also reported that based on his work schedule, 
which was three 12 hour shifts per week, he had only missed 2 
days of work in the past year because of his headaches.  He 
did report that he had been forced to leave work early 
between 6 and 8 times because of migraines, but that he 
always made up the time.

The Board finds that the Veteran is entitled to an evaluation 
of 30 percent for his migraine headaches as the evidence 
clearly shows that he usually experiences at least one 
prostrating migraine headache a month.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

Consideration has been given to assigning a higher 
evaluation; however, the Veteran's prostrating attacks do not 
occur frequently enough to result in the severe economic 
inadaptability required for a higher rating.  In this regard 
the Veteran reported that he had only missed 2 days in the 
last year and had been able to make up the time at work when 
he was required to leave work early to accommodate a 
prostrating attack.  38 C.F.R. § 4.124a.

Consideration has been given to assigning a staged rating; 
however, at no time during the evaluation period has the 
disability warranted a disability evaluation in excess of 30 
percent.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-
schedular consideration is a finding on the part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the 30 percent rating granted herein.  Additionally, the 
Veteran has not missed an excessive amount of work as a 
result of his prostrating migraine headaches.  Accordingly, 
the Board has determined that referral of this case for 
extra-schedular consideration is not in order.   


ORDER

Entitlement to an initial disability rating of 30 percent, 
but not higher, for migraine headaches is granted throughout 
the initial rating period, subject to the criteria applicable 
to the payment of monetary benefits.

REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to an 
initial disability rating in excess of 10 percent for 
bilateral DJD of the knees is decided.

The Veteran was afforded a VA examination in November 2006.  
At that examination the Veteran reported that he had 
undergone two surgeries on his right knee and one on his left 
knee while in active service.  The Veteran reported that his 
right knee bothered him more than the left, but that they 
both "just hurt."  He reported that he had daily pain of a 
3 or 4 on a 10 point scale and pain of a 7 or 8 when he had a 
flare-up.  He also reported that the pain was much worse when 
the weather changed, at which times his knees would hurt for 
hours at a time.  Additionally, the Veteran reported that 
dampness, cold, and excessive standing made his knee pain 
worse. 

Upon physical examination both knees had a range of motion of 
0 - 140 degrees.  There was no effusion, crepitus, or 
patellar abnomalities.  There was tenderness along both 
patella tendons to palpation, but negative McMurray and 
negative Lachman.  The joints were stable, and the Veteran 
had no complaint of painful flare-up on repetitive motion.  
The examiner reported that this disability affected the 
Veteran's activities of daily living in that he experienced 
discomfort with a lot of standing and weather changes and 
that major functional impairment was chronic knee pain.  X-
rays showed minimal bilateral patellofemoral DJD and 
postoperative changes involving the patella.  The examiner 
diagnosed the Veteran with bilateral mild patellofemoral DJD.   

However, the examiner did not address whether there was 
functional impairment due to weakness, fatigability, and 
incoordination.  In addition, the examiner did not adequately 
assess the degree of functional impairment due to pain.  
Therefore, the examination report is inadequate for rating 
purposes.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

At his December 2008 hearing the Veteran reported that his 
right knee still bothered him more than his left, but that 
they both caused him pain.  He stated that if he spends an 
entire day on his feet he is not able to walk the next day.  
He reported that his bilateral knee disability prevents him 
from walking long distances, running, playing with his 
children, participating in recreational activities, climbing 
ladders, and walking up more than one flight of stairs 
without resting.  He reported that he is sometimes required 
to wear athletic, hinged braces on his knees to help him 
walk.  The Veteran reported that he cannot squat, bend from 
the knees, or drive for long distances. 

The Board finds that the Veteran should be afforded a new VA 
examination to correctly determine the severity of his 
bilateral knee condition.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The Veteran should be afforded an 
examination to determine the nature and 
extent of all impairment due to his 
service-connected bilateral knee 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.

All indicated studies, including X-ray 
and range of motion studies in degrees, 
should be performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of 
motion, if any, accompanied by pain.  
To the extent possible, the examiner 
should assess the degree of severity of 
any pain.

The examiner should provide an opinion 
concerning the degree of severity of 
any instability or subluxation of the 
knee.  The examiner should also 
determine if the knee locks and if so 
the frequency of the locking.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement, pain on motion, and excess 
fatigability on use should also be 
described by the examiner.  If 
feasible, the examiner should assess 
the additional functional impairment 
due to incoordination, weakened 
movement, pain on motion, or excess 
fatigability in terms of the degree of 
additional range of motion loss.

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use 
or during flare-ups in terms of the 
degree of additional range of motion 
loss.

The rationale for all opinions 
expressed must be provided.

2.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

3.	Then, the RO or the AMC should 
readjudicate the Veteran's claim for an 
initial disability rating in excess of 
10 percent for DJD of the knees based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case and provided an 
appropriate opportunity to respond 
before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


